THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------


EXHIBIT 10.15


AMENDMENT AND RESTATEMENT OF
THE STATE BANK
INCENTIVE SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT DATED MAY 20, 1999
FOR DONALD GRILL

        THIS SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”) is
adopted this 10th day of March, 2006, by and between THE STATE BANK, a
state-chartered commercial bank located in Fenton, Michigan (the “Bank”) and
DONALD GRILL (the “Executive”).


BACKGROUND

        On May 20, 1999, the Bank and the Executive entered into the Incentive
Supplemental Executive Retirement Agreement (the “Prior Agreement”). The Bank
and the Executive now wish to amend and restate the Prior Agreement for the
purpose of updating the terms and provisions contained therein. This new
Agreement shall rescind and replace the Prior Agreement.

        The parties intend this Amended and Restated Agreement to be a material
modification of the Prior Agreement such that all amounts earned and vested
prior to December 31, 2004 shall be subject to the provisions of Section 409A of
the Code and the regulations promulgated thereunder.


INTRODUCTION

        The purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development, and
future business success of the Bank. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974 (“ERISA”), as amended from time to time.


ARTICLE 1
DEFINITIONS

        Whenever used in this Agreement, the following words and phrases shall
have the meanings specified:

1.1 “Accrual Balance” means the liability that should be accrued by the Bank,
under Generally Accepted Accounting Principles (“GAAP”), for the Bank’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 (“APB 12”) as amended by Statement of
Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate. Any
one of a variety of amortization methods may be used to determine the Accrual
Balance. However, once chosen, the method must be consistently applied. The
Accrual Balance shall be reported annually by the Bank to the Executive.


1

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------

1.2   “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards, and
other fees, and automobile and other allowances paid to an Executive for
employment services rendered (whether or not such allowances are included in the
Executive’s gross income). Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Executive pursuant to
all qualified or non-qualified plans of the Bank and shall be calculated to
include amounts not otherwise included in the Executive’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
the Bank; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Executive.


1.3   “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.


1.4   “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator that the Executive completes, signs, and returns
to the Plan Administrator to designate one or more Beneficiaries.


1.5 “Board” means the Board of Directors of the Bank as from time to time
constituted.


1.6   “Change in Control” means a change in the ownership or effective control
of the Company or Bank, or in the ownership of a substantial portion of the
assets of the Company or Bank, as such change is defined in Section 409A of the
Code and regulations thereunder.


1.7 “Code” means the Internal Revenue Code of 1986, as amended.


1.8 “Company” means Fentura Bancorp, Inc., a registered bank holding company
under the Bank Holding Company Act of 1956, as amended.


1.9   “Disability” means Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the Bank.
Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank. Upon the request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of Social Security Administration’s
or the provider’s determination.


2

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------

1.10   “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance. The initial Discount Rate is six percent (6%).
However, the Plan Administrator, in its discretion, may adjust the Discount Rate
to maintain the rate within reasonable standards according to GAAP and/or
applicable bank regulatory guidance.


1.11   “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause,
or within twelve (12) months following a Change in Control.


1.12 “Effective Date” means January 15, 1999.


1.13 “Normal Retirement Age” means the Executive attaining age sixty five (65).


1.14 “Normal Retirement Date” means the later of Normal Retirement Age or
Separation from Service.


1.15 “Plan Administrator” means the plan administrator described in Article 6.


1.16 “Plan Year” means the calendar year.


1.17   “Separation from Service” means the termination of the Executive’s
employment with the Bank for reasons other than death or Disability. Whether a
Separation from Service takes place is determined by the Plan Administrator
based on the facts and circumstances surrounding the termination of the
Executive’s employment and whether the Bank and the Executive intended for the
Executive to provide significant services for the Bank following such
termination. A termination of employment will not be considered a Separation
from Service if:


  (a) the Executive continues to provide services as an employee of the Bank at
an annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or


  (b) the Executive continues to provide services to the Bank in a capacity
other than as an employee of the Bank at an annual rate that is fifty percent
(50%) or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is fifty percent (50%) or more of the average annual remuneration earned during
the final three full calendar years of employment (or if less, such lesser
period).


3

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------

1.18   “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Bank if any stock of
the Bank is publicly traded on an established securities market or otherwise.


1.19 “Termination for Cause” has that meaning set forth in Article 5.



ARTICLE 2
DISTRIBUTIONS DURING LIFETIME

2.1 Normal Retirement Benefit. Upon the Normal Retirement Date, the Bank shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.


  2.1.1   Amount of Benefit. The annual benefit under this Section 2.1 is
twenty-five percent (25%) of the Executive’s Base Salary at the Normal
Retirement Date.


  2.1.2   Distribution of Benefit. The Bank shall distribute the annual benefit
to the Executive in twelve (12) equal monthly installments commencing on within
thirty (30) days following the Normal Retirement Date. The annual benefit shall
be distributed to the Executive for fifteen (15) years.


2.2 Early Termination Benefit. Upon the Executive's Early Termination, the Bank
shall distribute to the Executive the benefit described in this Section 2.2 in
lieu of any other benefit under this Article.


  2.2.1   Amount of Benefit. The benefit under this Section 2.2 is the Accrual
Balance determined as of the month preceding Separation from Service, subject to
the following vesting schedule:


Age Vested Percentage Less than 55   0%   55  50%  56  60%  57  70%  58  80% 
59  90%  60 or greater  100% 


  2.2.2   Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in one hundred eighty (180) consecutive equal monthly installments
commencing within thirty (30) days following the Executive’s Separation from
Service. On December 31 of each Plan Year during the applicable installment
period, the Bank shall credit interest on the unpaid Accrual Balance at an
annual rate equal to the Merrill Lynch High Grade Long Term Bond rate as
published in the Wall Street Journal on the first business day of that Plan
Year, compounded monthly.


4

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------

2.3   Disability Benefit. If the Executive’s Disability results in Separation
from Service prior to Normal Retirement Age, the Bank shall distribute to the
Executive the benefit described in this Section 2.3 in lieu of any other benefit
under this Article.


  2.3.1   Amount of Benefit. The benefit under this Section 2.3 is one hundred
percent (100%) of the Accrual Balance determined as of the end of the month
preceding Separation from Service.


  2.3.2   Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in one hundred eighty (180) consecutive equal monthly installments
commencing within thirty (30) days following the Executive’s Separation from
Service. On December 31 of each Plan Year during the applicable installment
period, the Bank shall credit interest on the unpaid Accrual Balance at an
annual rate equal to the Merrill Lynch High Grade Long Term Bond rate as
published in the Wall Street Journal on the first business day of that Plan
Year, compounded monthly.


2.4   Change in Control Benefit. Upon a Change in Control, followed within
twelve (12) months by the Executive’s Separation from Service for reasons other
than death, Disability, or Early Termination, the Bank shall distribute to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Article.


  2.4.1   Amount of Benefit. The benefit under this Section 2.4 is the Normal
Retirement Benefit described under Section 2.1, calculated as if the date of
Separation from Service following Change in Control was the Normal Retirement
Date.


  2.4.2   Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in a lump sum within sixty (60) days following Separation from
Service.


  2.4.3   Excess Parachute Payment Gross-up. If any benefit distributable under
this Agreement would create an excise tax under the excess parachute rules of
Section 280G of the Code, the Bank shall distribute to the Executive an
additional amount (the “Gross-up”) equal to:


the Executive’s excise penalty tax amount
divided by
the sum of (one minus the sum of the penalty tax rate plus the Executive’s
marginal income tax rate)

  The Gross-up shall be distributed in a lump sum within sixty (60) days
following Separation of Service.


5

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------

2.5   Restriction on Timing of Distribution.  Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee at Separation from Service under such procedures as established by the
Bank in accordance with Section 409A of the Code, benefit distributions that are
made upon Separation from Service may not commence earlier than six (6) months
after the date of such Separation from Service. Therefore, in the event this
Section 2.5 is applicable to the Executive, any distribution or series of
distributions to be made due to a Separation from Service shall commence no
earlier that the first day of the seventh month following the Separation from
Service.


2.6   Distributions Upon Income Inclusion Under Section 409A of the Code. Upon
the inclusion of any portion of the vested Accrual Balance into the Executive’s
income as a result of the failure of this Agreement to comply with the
requirements of Section 409A of the Code, the Bank shall distribute such portion
of the vested Accrual Balance to the Executive in a single lump sum as soon as
is administratively practicable following the discovery of such failure.



ARTICLE 3
DISTRIBUTION AT DEATH

3.1   Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall distribute to the Beneficiary the benefit
described in this Section 3.1. This benefit shall be distributed in lieu of the
benefits under Article 2.


  3.1.1   Amount of Benefit. The benefit under this Section 3.1 is the greater
of (i) the Accrual Balance at the Executive’s date of death, or (ii) six hundred
two thousand seven hundred sixty-seven dollars ($602,767).


  3.1.2   Distribution of Benefit. The Bank shall distribute the benefit to the
Beneficiary in one hundred eighty (180) consecutive equal monthly installments
commencing within thirty (30) days following receipt by the Bank of the
Executive’s death certificate. On December 31 of each Plan Year during the
applicable installment period, the Bank shall credit interest on the unpaid
Accrual Balance at an annual rate equal to the Merrill Lynch High Grade Long
Term Bond rate as published in the Wall Street Journal on the first business day
of that Plan Year, compounded monthly.


3.2   Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.


3.3   Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Bank shall distribute to the Beneficiary the same benefits that the Executive
was entitled to prior to death except that the benefit distributions shall
commence within thirty (30) days following receipt by the Bank of the
Executive’s death certificate.


6

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------


ARTICLE 4
BENEFICIARIES

4.1   Beneficiary. The Executive shall have the right, at any time, to designate
a Beneficiary(ies) to receive any benefit distributions under this Agreement to
a Beneficiary upon the death of the Executive. The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other plan of the Bank in which the Executive participates.


4.2   Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form, and
delivering it to the Plan Administrator or its designated agent. The Executive’s
beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator prior to the Executive’s death.


4.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.


4.4   No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.


4.5   Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.


7

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------


ARTICLE 5
GENERAL LIMITATIONS

5.1   Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s service is terminated by the Board for:


  (a) Gross negligence or gross neglect of duties to the Bank; or


  (b) Conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Bank; or


  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank policy committed in connection with the Executive’s employment
and resulting in a material adverse effect on the Bank.


5.2   Suicide or Misstatement. No benefits shall be distributed if the Executive
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Bank denies coverage (i) for material misstatements
of fact made by the Executive on an application for such life insurance, or (ii)
for any other reason.


5.3   Removal. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act.



ARTICLE 6
ADMINISTRATION OF AGREEMENT

6.1   Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with the Agreement.


6.2   Agents. In the administration of this Agreement, the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees
fit, (including acting through a duly appointed representative), and may from
time to time consult with counsel who may be counsel to the Bank.


6.3   Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.


8

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------

6.4   Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.


6.5   Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive, and
such other pertinent information as the Plan Administrator may reasonably
require.


6.6   Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.



ARTICLE 7
CLAIMS AND REVIEW PROCEDURES

7.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:


  7.1.1 Initiation - Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits.


  7.1.2   Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.


  7.1.3   Notice of Decision. If the Plan Administrator denies part or all of
the claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:


  (a) The specific reasons for the denial;

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;


9

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.


7.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:


  7.2.1   Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.


  7.2.2   Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.


  7.2.3   Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.


  7.2.4   Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within 60 days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional 60 days by notifying the claimant in
writing, prior to the end of the initial 60-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.


  7.2.5   Notice of Decision. The Plan Administrator shall notify the claimant
in writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:


  (a) The specific reasons for the denial;

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and


10

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).



ARTICLE 8
AMENDMENTS AND TERMINATION

8.1   Amendments. This Agreement may be amended only by a written agreement
signed by the Bank and the Executive. However, the Bank may unilaterally amend
this Agreement to conform with written directives to the Bank from its auditors
or banking regulators or to comply with legislative or tax law, including
without limitation Section 409A of the Code and any and all regulations and
guidance promulgated thereunder.


8.2   Plan Termination Generally. The Bank may unilaterally terminate this
Agreement at any time. The benefit shall be the Accrual Balance as of the date
the Agreement is terminated. Except as provided in Section 8.3, the termination
of this Agreement shall not cause a distribution of benefits under this
Agreement. Rather, upon such termination benefit distributions will be made at
the earliest distribution event permitted under Article 2 or Article 3.


8.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:


  (a) Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve (12)
months following such termination of the Agreement and further provided that
all the Bank’s arrangements which are substantially similar to the Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;

  (b) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

  (c) Upon the Bank’s termination of this and all other non-account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions are made no earlier than twelve (12) months and
no later than twenty-four (24) months following such termination, and the Bank
does not adopt any new non-account balance plans for a minimum of five (5) years
following the date of such termination;


11

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------


ARTICLE 9
MISCELLANEOUS

9.1 Binding Effect. This Agreement shall bind the Executive and the Bank, and
their beneficiaries, survivors, executors, administrators and transferees.


9.2   No Guarantee of Employment. This Agreement is not a contract for
employment. It does not give the Executive the right to remain as an employee of
the Bank, nor does it interfere with the Bank’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.


9.3   Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.


9.4   Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Section
409A of the Code and regulations thereunder, from the benefits provided under
this Agreement. Executive acknowledges that the Bank’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing
authority(ies). Further, the Bank shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.


9.5   Applicable Law. The Agreement and all rights hereunder shall be governed
by the laws of the State of Michigan, except to the extent preempted by the laws
of the United States of America.


9.6   Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life or other informal funding asset
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.


9.7   Reorganization. The Bank shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.


9.8   Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.


12

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------

9.9   Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.


9.10   Alternative Action. In the event it shall become impossible for the Bank
or the Plan Administrator to perform any act required by this Agreement, the
Bank or Plan Administrator may in its discretion perform such alternative act as
most nearly carries out the intent and purpose of this Agreement and is in the
best interests of the Bank.


9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.


9.12   Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.


9.13   Notice. Any notice or filing required or permitted to be given to the
Bank or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:


The State Bank
175 North Leroy Street
Fenton, MI 48430

  Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


  Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.


9.14   Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.


9.15   Rescissions. Any modification to the terms of this Agreement that would
inadvertently result in an additional tax liability on the part of the
Executive, shall have no effect to the extent the change in the terms of the
plan is rescinded by the earlier of a date before the right is exercised (if the
change grants a discretionary right) and the last day of the calendar year
during which such change occurred.


13

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Executive and a duly authorized representative
of the Bank have signed this Agreement.

EXECUTIVE:




/s/ Donald Grill
——————————————
Donald Grill BANK:

FENTURA FINANCIAL, INC.


By       /s/ Forrest A. Shook
        ——————————————
Title   Chairman of the Board


14

--------------------------------------------------------------------------------



THE STATE BANK
Supplemental Executive Retirement Agreement
BENEFICIARY DESIGNATION FORM

--------------------------------------------------------------------------------

{ } New Designation
{ } Change in Designation

I, __________________________, designate the following as Beneficiary under the
Agreement:

Primary:



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



_____%

_____%


Contingent:



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



_____%

_____%


Notes:   • Please PRINT CLEARLY or TYPE the names of the beneficiaries.

  • To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

  • To name your estate as Beneficiary, please write “Estate of [your name]”.

  • Be aware that none of the contingent beneficiaries will receive anything
unless ALL of the primary beneficiaries predecease you.


I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

Name:         _______________________________


SIGNATURE:         _______________________________     DATE: _______

Received by the Plan Administrator this ________ day of ___________________,
2___

By: _________________________________

Title: _________________________________